                                                                   Case 2:16-cv-00699-GMN-PAL Document 102 Filed 12/05/18 Page 1 of 5




                                                             1   MELANIE D. MORGAN, ESQ.
                                                                 Nevada Bar No. 8215
                                                             2   JARED M. SECHRIST, ESQ.
                                                                 Nevada Bar No. 10439
                                                             3   AKERMAN LLP
                                                                 1635 Village Center Circle, Suite 200
                                                             4   Las Vegas, Nevada 89134
                                                                 Telephone: (702) 634-5000
                                                             5   Facsimile: (702) 380-8572
                                                                 Email: melanie.morgan@akerman.com
                                                             6          jared.sechrist@akerman.com
                                                             7   Attorneys for Plaintiff Bank of America, N.A.
                                                             8
                                                                                               UNITED STATES DISTRICT COURT
                                                             9
                                                                                                      DISTRICT OF NEVADA
                                                            10
                                                                 BANK OF AMERICA, N.A., successor by                   Case No.:      2:16-cv-00699-GMN-PAL
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11
                                                                 merger to BAC HOME LOANS SERVICING, LP
                      LAS VEGAS, NEVADA 89134




                                                            12   FKA COUNTRYWIDE HOME LOANS                            JOINT RESPONSE TO ORDER TO SHOW
                                                                 SERVICING, LP
AKERMAN LLP




                                                                                                                       CAUSE WHY THE COURT SHOULD NOT
                                                            13                                                         IMPOSE MONETARY SANCTIONS
                                                                                              Plaintiff,               AGAINST COUNSEL FOR FAILURE TO
                                                            14                                                         COMPLY WITH THE COURT'S MINUTE
                                                                 vs.                                                   ORDER [ECF NO. 98]
                                                            15
                                                                 TRAVATA AND MONTAGE AT SUMMERLIN
                                                            16
                                                                 CENTRE HOMEOWNERS' ASSOCIATION;
                                                            17   NEVADA ASSOCIATION SERVICES, INC.;
                                                                 and SFR INVESTMENTS POOL 1, LLC,
                                                            18
                                                                                              Defendants.
                                                            19

                                                            20          Bank of America, N.A. (BANA), Nevada Association Services, Inc. (NAS), and Travata and
                                                            21   Montage at Summerlin Centre Homeowners' Association (HOA) hereby respond jointly to the court's
                                                            22   order to show cause [ECF No. 101] why the court should not impose monetary sanctions against
                                                            23   counsel for failure to comply with the court's minute order [ECF No. 98] as follows:
                                                            24

                                                            25

                                                            26

                                                            27

                                                            28


                                                                                                                   1
                                                                   Case 2:16-cv-00699-GMN-PAL Document 102 Filed 12/05/18 Page 2 of 5




                                                             1                                                  RESPONSE

                                                             2          1.       On September 19, 2018, this Court held a settlement conference with the parties to this
                                                             3
                                                                 litigation at which BANA, the HOA and NAS were able to reach a settlement to resolve the claims
                                                             4
                                                                 BANA asserts against the HOA and NAS. [See ECF No. 98].
                                                             5
                                                                        2.       Following the settlement conference, this Court issued a Minute Order on September
                                                             6

                                                             7   19, 2018 ordering the settling parties' counsel to appear for a telephonic status check on November 19,

                                                             8   2018. Id. The Court further stated the telephonic status check would be automatically vacated upon

                                                             9   the filing of a stipulation to dismiss the claims among the settling parties.
                                                            10          3.       The settling parties' counsel failed to comply with the Minute Order and this Court
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11
                                                                 issued an Order to Show Cause why monetary sanctions should not be issued for noncompliance on
                      LAS VEGAS, NEVADA 89134




                                                            12
                                                                 November 21, 2018. [ECF No. 101]
AKERMAN LLP




                                                            13
                                                                        4.       Prior to the settlement conference, counsel for the HOA and BANA reached an
                                                            14

                                                            15   agreement to settle the claims between their clients—an HOA and a bank—in a state court action

                                                            16   involving similar facts and claims to the present litigation. The parties intended to use the settlement

                                                            17   agreement in that case as a template for the settlement reached in this action, thereby avoiding the
                                                            18
                                                                 need to renegotiate settlement impediments.
                                                            19
                                                                        5.       Though close, the parties had not yet finalized the terms of the state court settlement
                                                            20
                                                                 agreement by the time of the status check in this case, preventing the finalization of settlement in the
                                                            21
                                                                 present action and precluding the dismissal of the claims among the settling parties.
                                                            22

                                                            23          6.       Following the telephonic status check on November 19, 2018, the settling parties have

                                                            24   sought to resolve the instant litigation regardless of the status of the settlement agreement in the state
                                                            25   court action.
                                                            26
                                                                        7.       BANA's counsel has circulated a settlement agreement purporting to resolve the settled
                                                            27
                                                                 claims. NAS's counsel and the HOA's counsel have responded with comments, which have been
                                                            28


                                                                                                                      2
                                                                   Case 2:16-cv-00699-GMN-PAL Document 102 Filed 12/05/18 Page 3 of 5




                                                             1   incorporated into a near-final version. The parties do not anticipate any further substantial revisions or

                                                             2   delays.

                                                             3             8.    The parties are in the process of finalizing the agreement for execution by their clients.

                                                             4   The settling parties anticipate the execution of the settlement documents, including the stipulation to

                                                             5   dismiss all claims among the settling parties within fourteen (14) days (December 19, 2018).

                                                             6             9.    In light of the parties' efforts to effectuate the dismissal of the settled claims as soon as

                                                             7   practicable following the Court's issuance of the Order to Show Cause, the settling parties respectfully

                                                             8   request this Court suspend the issuance of monetary sanctions against the settling parties for fourteen
                                                             9   (14) days and that the Court will be satisfied that sanctions are not warranted if the settling parties

                                                            10   submit a stipulation to dismiss all claims among the settling parties on or before December 19, 2018.
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11
                      LAS VEGAS, NEVADA 89134




                                                            12             DATED December 5, 2018.
AKERMAN LLP




                                                            13

                                                            14   This the 5th day of December, 2018.                   This the 5th day of December, 2018.
                                                            15
                                                                 AKERMAN LLP                                           NEVADA ASSOCIATION SERVICES, INC.
                                                            16
                                                                  /s/ Jared M. Sechrist, Esq.                           /s/ Brandon E. Wood, Esq.
                                                            17   MELANIE D. MORGAN, ESQ.                               BRANDON WOOD, ESQ.
                                                                 Nevada Bar No. 8215                                   Nevada Bar No. 12900
                                                            18
                                                                 JARED M. SECHRIST, ESQ.                               6224 W. Desert Inn Road
                                                            19   Nevada Bar No. 10439                                  Las Vegas, Nevada 89146
                                                                 1635 Village Center Circle, Suite 200
                                                            20   Las Vegas, Nevada 89134                               Attorney for defendant Nevada Association
                                                                                                                       Services, Inc.
                                                            21   Attorneys for plaintiff and counter-defendant
                                                                 Bank of America, N.A.
                                                            22

                                                            23

                                                            24
                                                                 IT IS SO ORDERED this 17th day
                                                            25   of December, 2018.

                                                            26

                                                            27   _______________________________
                                                                 Peggy A. Leen
                                                            28   United States Magistrate Judge


                                                                                                                      3
                                                                  Case 2:16-cv-00699-GMN-PAL Document 102 Filed 12/05/18 Page 4 of 5



                                                                 This the 5th day of December, 2018.
                                                             1

                                                             2   LIPSON, NEILSON, COLE, SELTZER &
                                                                 GARIN, P.C.
                                                             3
                                                                  /s/ Julie Funai, Esq.
                                                             4   J. WILLIAM EBERT, ESQ.
                                                                 Nevada Bar No. 2671
                                                             5
                                                                 JULIE FUNAI, ESQ.
                                                             6   Nevada Bar. No. 8725
                                                                 9900 Covington Cross Drive, Suite 120
                                                             7   Las Vegas, Nevada 89144

                                                             8   Attorneys for defendant Travata and Montage at
                                                                 Summerlin Centre Homeowners Association
                                                             9

                                                            10
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11
                      LAS VEGAS, NEVADA 89134




                                                            12
AKERMAN LLP




                                                            13

                                                            14

                                                            15

                                                            16

                                                            17

                                                            18

                                                            19

                                                            20

                                                            21

                                                            22

                                                            23

                                                            24

                                                            25

                                                            26

                                                            27

                                                            28


                                                                                                                  4
                                                                   Case 2:16-cv-00699-GMN-PAL Document 102 Filed 12/05/18 Page 5 of 5




                                                             1                                   CERTIFICATE OF SERVICE

                                                             2          I certify on December 5, 2018, I filed and served a true and correct copy of the foregoing

                                                             3   JOINT RESPONSE TO ORDER TO SHOW CAUSE WHY THE COURT SHOULD NOT

                                                             4   IMPOSE MONETARY SANCTIONS AGAINST COUNSEL FOR FAILURE TO COMPLY

                                                             5   WITH THE COURT'S MINUTE ORDER [ECF NO. 98] via the court's CM/ECF system on the

                                                             6   following:

                                                             7
                                                                  J. William Ebert, Esq.                      Brandon Wood, Esq.
                                                             8    Joseph P. Garin, Esq.                       NEVADA ASSOCIATION SERVICES, INC.
                                                                  Julie Funai, Esq.                           6224 West Desert Inn Road
                                                             9    LIPSON NEILSON COLE SELTZER & GARIN,
                                                                  PC                                          Las Vegas, NV 89146
                                                            10    9900 Covington Cross Drive, Suite 120
                                                                  Las Vegas, Nevada 89144                     Attorney for Nevada Association Services, Inc
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11
                                                                  Attorneys for Travata and Montage at
                      LAS VEGAS, NEVADA 89134




                                                            12    Summerlin Centre Homeowners' Association
AKERMAN LLP




                                                            13    Diana S. Ebron, Esq.
                                                            14    Jacqueline A. Gilbert, Esq.
                                                                  KIM GILBERT EBRON
                                                            15    7625 Dean Martin Drive, Suite 110
                                                                  Las Vegas, Nevada 89139
                                                            16
                                                                  Attorneys for SFR Investments Pool 1, LLC
                                                            17

                                                            18
                                                                                                                    /s/ Tracey Wayne
                                                            19                                                      An employee of AKERMAN LLP

                                                            20

                                                            21

                                                            22

                                                            23

                                                            24

                                                            25

                                                            26

                                                            27

                                                            28


                                                                                                                5
